DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments filed 9/9/2021
Applicant’s Arguments regarding the 112(f) interpretation are not persuasive. It is reiterated from the previous Action that “interface member” invokes 112(f) despite the presence of mean plus function language as “interface member” is interpreted to be a generic placeholder. The claims are found to be allowable over prior art is explained below, making 112(f) arguments moot.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Massengill on 12/2/2021.

The claims have been amended as follows: 

the first orifice and a second orifice

7. The valve of claim 6, wherein the one or more seals comprise the first seal and a second seal

14. (Currently amended) A method of manufacture, comprising: forming, as a unitary structure, a valve stem including a proximal end, a distal end, one or more seals positioned between the proximal and distal ends of the valve stem, one or more orifices, and a lumen in fluid communication with at least one orifice of the one or more orifices, wherein the proximal end of the valve stem comprises a first orifice of the one or more orifices; and sealing the first orifice by coupling an interface member to the valve stem, wherein the interface member is configured to surround a first seal of the one or more seals when the valve stem is coupled with the interface member.

15. (cancelled).
Allowable Subject Matter
Claims 1-2, 6-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 14, and 19 contain allowable subject matter (see reasons in the previous Action) and are therefore allowed.
Claims 2, 6-13, 16-18, and 20-23 are allowed by virtue of their dependency on claims 1, 14, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753